Exhibit 10



BOARD OF DIRECTORS
OF
MARRIOTT INTERNATIONAL, INC.


NO:        BOARD 2014--23


DATE:        August 7, 2014        
Approval of Amendment of the
Marriott International, Inc. Stock and Cash Incentive Plan


WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan (the “Plan”);


WHEREAS, pursuant to Article 17.1 of the Plan, the Board may at any time amend
the Plan;


WHEREAS, the Compensation Policy Committee (the “Committee”) has recommended
that the Board approve an amendment to the Plan to (1) require that awards to
executive officers must not vest or become distributable (as applicable) as a
result of the passage of time with respect to more than 1/3 of the underlying
shares for each of the first three years after the date of grant; (2) explicitly
prohibit repricing or equivalent treatment of underwater options or stock
appreciation rights, absent shareholder approval, and to (3) clarify that awards
subject to performance conditions that are accelerated in the event of a change
in control of the Company shall be fully vested and valued at the target
performance level; and


WHEREAS, the Board has reviewed the Committee’s recommendations and believes
they are reasonable and appropriate.


NOW THEREFORE, BE IT RESOLVED, that the Board hereby approves the amendment to
the Plan substantially in the form attached hereto as Exhibit A.


BE IT FURTHER RESOLVED that the Chairman, Chief Executive Officer, and any Vice
President of the Company, or their designees, are authorized in the name of, and
on behalf of, the Company to take any and all such actions and to expend such
funds as shall be necessary or appropriate, in their judgment, to carry out the
intent and purposes of this Resolution.
By the Board of Directors
 
/s/ Bancroft S. Gordon
Bancroft S. Gordon
Corporate Secretary











--------------------------------------------------------------------------------



                                    


AMENDMENT OF THE
MARRIOTT INTERNATIONAL, INC. STOCK AND CASH INCENTIVE PLAN


THIS AMENDMENT to the Marriott International, Inc. Stock and Cash Incentive
Plan, as amended and restated effective January 1, 2008, and as subsequently
amended (the “Plan”), is made this 7th day of August, 2014 (“Effective Date”),
as follows:


 
1.
Effective for grants made on and after the Effective Date hereof, a new Section
4.4 shall be added to the Plan to read as follows:

4.4    Share Award Vesting Restrictions. This Section 4.4 shall apply to the
vesting of Deferred Stock Bonus Awards, MI Share Awards, Awards of Options,
Other Share-Based Awards, Awards of Shares of Restricted Stock, Awards of SARs,
Special Recognition Stock Awards and any other share-based Awards that may be
granted to executive officers of Marriott International, Inc. under this Plan.
a.     The Committee shall establish conditions for vesting or exercise of
Awards that are subject to this Section 4.4, in accordance with the following
requirements:
i.    With respect to the Awards of Options, SARs or similar Other Share-Based
Awards, the Awards may be exercisable (I) as to one-third of the underlying
Shares only on or after the first day of the calendar month containing the first
anniversary of the grant date; (II) as to an additional one-third of the
underlying Shares only on or after the first day of the calendar month
containing the second anniversary of the grant date; and (III) as to the balance
of the underlying Shares only on or after the first day of the month containing
the third anniversary of the grant date.
ii.    With respect to other Awards that provide for vesting or distribution
based solely on the passage of a specified period of time, the Award may be
vested or distributed (I) as to one third of the underlying Shares only on or
after the first day of the calendar month containing the first anniversary of
the date of grant; (II) as to an additional one-third of the underlying Shares
only on or after the first day of the calendar month containing the second
anniversary of the date of grant; and (III) as to the balance of the underlying
Shares only on or after the first day of the calendar month containing the third
anniversary of the date of grant.
b.    Notwithstanding the preceding provisions of this Section 4.4:


i.
the Committee may provide for the satisfaction and/or lapse of all conditions
under any such Award in the event of a Participant’s death, disability or
retirement, and in the event of Change in Control, to the extent provided in
Section 15.1;



ii.
any conditions described in Section 4.4 shall not apply in the case of an Award
that is issued in payment or settlement of compensation that has been earned by
the Participant;







--------------------------------------------------------------------------------





iii.
the Committee may grant Awards of up to 5% of the aggregate number of Shares
authorized for issuance under this Plan (as described in Section 4.1) without
making such Awards subject to the conditions described in this Section 4.4.



2.
Section 6.1 shall be amended to read as follows (new language underlined):

6.1     Grant of SARs and Options. Subject to the terms and provisions of the
Plan, SARs and/or Options may be granted to Employees in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee. SARs and Options may include provisions for reload of SARs and
Options, respectively, exercised (in the case of Options) by the tender of
Shares or the withholding of Shares with respect to the exercise of the SARs and
Options. A SAR or an Option, once granted, may not thereafter be amended to
change the Exercise Price. Other than in connection with a change in the
Company’s capitalization as described in Section 4.3, at any time when the
Exercise Price of a SAR or an Option is above the Fair Market Value of a Share,
the Committee shall not, without shareholder approval, reduce the Exercise Price
of such SAR or Option, exchange the SAR or Option for a new Award (including
without limitation a SAR or Option) with a lower (or no) Exercise Price, or
purchase or otherwise exchange the SAR or Option for cash or other value.


3.
Section 15.1(a) shall be amended to read as follows (new language underlined):



(a)    MI Shares and Deferred Stock. With respect to any MI Shares, Deferred
Stock or any Other Share-Based Awards taking a form substantially the same as MI
Shares or Deferred Stock held by the Participant as of the Trigger Date, the
restrictions, forfeiture conditions, deferral of settlement and conditions on
distribution other than those imposed by law applicable to such Awards shall
lapse, and all such Awards shall be deemed fully vested, as of the time of the
Change in Control, and the subject Shares, or equity interests that are
substituted for the subject Shares as a result of the Change in Control, shall
be distributed to the Participant. Such Awards, if based on the attainment of
specified performance criteria, shall be settled at the “target” level. In the
event no such Shares or substitute equity interests are available for
distribution, a cash payment shall be made to the Participant equal to the price
paid per Share to general stockholders of the Company, through a tender offer or
otherwise, pursuant to the transaction resulting in the Change in Control,
multiplied by the number of subject Shares or substitute equity awards that
otherwise would be distributed to the Participant if available.








